Citation Nr: 0908923	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to a compensable disability rating for 
lipomatosis and residuals thereof.

3.  Entitlement to a compensable disability rating for right 
ear hearing loss disability.

4.  Entitlement to an effective date earlier than April 15, 
2008, for a ten percent rating for lumbar spine 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1967 
to October 1967 and on active duty from June 1991 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in Huntington, West Virginia.  

In March 2007, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  When this case 
was before the Board in May 2007, it was decided in part and 
remanded in part.  It has since been returned to the Board 
for further appellate action.

The issue of entitlement to a compensable rating for right 
ear hearing loss and entitlement to an earlier effective date 
for a 10 percent rating for a lumbar spine spondylolisthesis 
are addressed in the remand that follows the order section of 
this decision.




FINDINGS OF FACT

1.  Left ear hearing loss disability is etiologically related 
to service.

2.  The Veteran's lipomatosis and residuals thereof are 
manifested by a 3 cm by 0.2 cm scar of the right forearm that 
is not tender, painful, deep or unstable, and by a lipoma on 
the Veteran's left thigh that is no more 7 centimeters in 
diameter, and is not tender painful, deep or unstable.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for a compensable rating for lipomatosis and 
residuals thereof have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801 
to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

With respect to the claim for service connection for left ear 
hearing loss, the record reflects that the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A  or 38 C.F.R. § 3.159.

With respect to the claim for a compensable rating for 
lipomas, the record reflects that the originating agency 
provided the Veteran with the notice required under the VCAA 
by letters mailed in February 2003 and May 2007.  Although 
the May 2007 letter was sent after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.    
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in December 2008.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations.  In addition, service treatment 
records and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

General Legal Criteria

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Left Ear Hearing Loss Disability

The Veteran had significant noise exposure in service 
coincident to his duties as a field artillery officer.  He 
has been granted service connection for tinnitus and hearing 
loss disability in the right ear on that basis of that noise 
exposure.  He has been denied service connection for hearing 
loss disability in the left ear on the basis that he does not 
have sufficient impairment to qualify as a disability.  

The audiological evidence reflects that the speech 
recognition scores on the Maryland CNC Test were 92 percent 
for the left ear in December 2003 and in April 2008.  
Although the April 2008 fee-basis examiner stated that 92 
percent is an excellent score and that the Veteran's hearing 
in the left ear is normal, by regulation, the Veteran does 
have hearing loss disability in the left ear.  Accordingly, 
the Board concludes that the disability is also related to 
his military service.

Compensable Rating for Lipomas and Residuals Thereof

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The Veteran's lipoma disability is described by medical 
professionals as consisting of lumps made in part from fat 
cells and located in different parts of the Veteran's body, 
underneath his skin.  The Veteran had one of these lipomas 
excised in June of 2003.  The disability has been rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7819-7805.  (A hyphenated Diagnostic Code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)  

Under the criteria for rating skin disabilities, scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

A 10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

VA outpatient records from November 2002 note the presence of 
a small non-tender swelling on the Veteran's right forearm.  
This was diagnosed as a lipoma, and a surgical consultation 
was ordered.

VA pre-operative notes from January 2003 note the presence of 
lipomas on the Veteran's right forearm, left thigh, and 
torso.  The Veteran reported that his lipomas had been slowly 
increasing in size for ten years.  The lipomas on his left 
side were one centimeter in diameter and the ones on his 
right forearm and left thigh were approximately 7 centimeters 
in diameter.  A private operative report dated in June 2003 
describes the excision of the Veteran's right forearm lipoma 
through an open incision.

A report of a December 2003 VA examination notes the presence 
of lipomas on the Veteran's arms, upper abdomen, and thighs.  
A scar was observed on his right forearm, and noted to be red 
in color but without any other symptoms.  The Veteran 
reported that a lipoma on his left posterior thigh could be 
painful if pinched while the Veteran sits.  With respect to 
the other lipomas, the only reported symptom was mild 
discomfort when pressed.  The Veteran's principle concern was 
the cosmetic appearance of these lipomas.  The Veteran had no 
other skin symptoms.  He was diagnosed with diffuse multiple 
lipomas having no significant symptomatology, apart from 
cosmetic defect with the largest ones.

An April 2008 VA examination report addressed the two 
lipomas.  The claims file was reviewed and pertinent history 
was discussed.  The left thigh lipoma was noted to have an 
unsightly appearance, but no systemic symptoms.  The right 
forearm lipoma was noted to have been surgically removed, and 
to present no skin symptoms or systemic symptoms.  The 
lipomas were noted to be covered by skin, with an elliptical 
appearance over the one on the left thigh.  They were 
described as asymptomatic and presenting no impairment of 
function.  With respect to the scar presented by the removal 
of the Veteran's right forearm lipoma, the examiner noted 
that it was .2 centimeters wide and 3 centimeters long.  It 
was not tender to palpation, did not adhere to underlying 
tissue, did not result in limitation of motion or loss of 
function, and was not subject do ulceration or breakdown.  
There was no underlying soft tissue damage.  The examiner 
also noted the presence of other lipomas that developed 
subsequent to service and were not related to service.

The Veteran's left thigh lipoma and right forearm surgical 
scar are stable and do not present any functional impairment, 
as noted in VA examinations and outpatient records.  In 
addition, while some discoloration is noted, the Veteran's 
right forearm scar has not been characterized as tender or 
painful.  In addition, it is only .2 centimeters in width and 
3 centimeters in length.  Therefore, the scar does not 
warrant a compensable rating.

As for the left thigh, although the Veteran reported at the 
December 2003 VA examination that the lipoma was painful he 
sat, the examiner did not find objective evidence of pain or 
tenderness.  Instead, he concluded that the Veteran had 
diffuse mild lipomatosis without significant symptomatology.  
Moreover, the April 2008 examiner specifically stated that 
the lipomas was asymptomatic and productive of no functional 
impairment.  

In sum, the scarring and lipomas do not have any of the 
characteristics required for a compensable rating and do not 
involve a sufficient area for a compensable rating.  

The Board has also considered whether there is any other 
schedular basis for granting this claim, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The objective evidence shows that the disability is 
asymptomatic and productive of no functional impairment.  
Although the left thigh lipoma is unsightly, it is located in 
a non exposed area so there is no reason to expect that it 
would be productive of any significant impairment in earning 
capacity.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.

Entitlement to a compensable rating for lipomatosis with 
scarring of the right forearm is denied..


REMAND

In view of the Board's decision granting service connection 
for left ear hearing loss disability, the originating agency 
must rate the Veteran's bilateral hearing loss disability 
before the Board does so.

The Board also notes that in July 2008, the RO granted 
service connection for spondylolisthesis of the lumbar spine.  
It also rated the disability as noncompensably disabling 
prior to April 15, 2008, and as 10 percent disabling from 
that date.  In correspondence received in October 2008, the 
Veteran expressed his disagreement with the effective date 
assigned for the 10 percent rating.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement has been filed, but a 
statement of the case has not been issued, the Board must 
remand the case for the issuance of a statement of the case.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO or the AMC should issue a 
statement of the case pertaining to the 
issue of entitlement to an earlier 
effective date for assignment of a 10 
percent disability rating for service-
connected spondylolisthesis of the lumbar 
spine and inform the Veteran of the 
requirements to perfect an appeal with 
respect to this new issue.

2.  The RO or the AMC should undertake 
any indicated development and then 
adjudicate the issue of entitlement to a 
compensable rating for bilateral hearing 
loss disability.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the Veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


